29 So. 3d 1208 (2010)
TERRY'S PAINT & BODY SHOP, INC., Appellant,
v.
DEPARTMENT OF FINANCIAL SERVICES, DIVISION OF WORKERS' COMPENSATION, Appellee.
No. 1D09-3467.
District Court of Appeal of Florida, First District.
March 17, 2010.
No appearance for Appellant.
Paige Billings Shoemaker and Colin M. Roopnarine, Assistant General Counsel, Tallahassee, for Appellee.
PER CURIAM.
The appellant challenges an order from the Department of Financial Services (the Department) reinstating a previous stop-work order on the grounds that the appellant failed to make a scheduled payment required by the parties' periodic payment agreement. The appellant argues it was not provided notice of its right to file a petition for a section 120.57 administrative hearing to determine whether it had, in fact, breached the parties' periodic payment agreement or whether there had been two previous occasions of breach. As the validity of the Department's action depends on disputed facts and there was no prior hearing, we remand the case to the Department for further proceedings. See § 120.68(7)(a), Fla. Stat. (2009); McIntyre v. Seminole County Sch. Bd., 779 So. 2d 639, 641 (Fla. 5th DCA 2001).
HAWKES, C.J., ROBERTS and CLARK, JJ., concur.